DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Inday Barahona on 04/21/2022.
The application has been amended as follows: 
Amend claim 1: In line 17, “actuating a wire to release” is changed to “actuating a wire to cut”.
Amend claim 22:
The method of claim 1, wherein releasing the patch from the cap includes 
REASONS FOR ALLOWANCE
Claims 1, 3, 12-14, 16, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a method of delivering a patch wherein releasing the patch from the cap includes actuating a wire to cut the flexible band from the cap, in combination with the remaining limitations of the claims. Regarding claim 14, the prior art of record fails to teach or render obvious a method of delivering a patch wherein the patch covers a distal opening of the cap and where releasing the patch from the cap includes actuating a wire to release the flexible band, in combination with the remaining limitations of the claims. Regarding claim 19, the prior art of record fails to teach or render obvious a medical system wherein a wire extends through at least one working channel an is coupled to the flexible band, in combination with the remaining limitations of the claims. Levy (US 2012/0065674) discloses a patch (18) attached to the distal end of a cap (16) by means of a flexible band (22, paragraph [0031] discloses 22 can be a releasable suture). Walsh et al. (US 2017/0079717) discloses a patch (22) attached to a cap (21) by a flexible band (Sutures 34, FIG 7, paragraph [0056]) which can be release by pulling on a wire (the length of 34 extending proximally and through an endoscopic shaft, FIG 6 and 24). However, the prior art references fail to teach alone or in combination, a method wherein the wire is actuated to cut the flexible band from the cap (Claim 1), a method where the cap has a distal opening (Claim 14) and a device wherein the patch includes an opening aligned with an optical device of the endoscope (Claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771